— In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Di *693Tucci, J.), dated July 8, 1987, granting the motion of the nonparty respondent Fisher, Fallon, Salerno, Betlesky & Kelly to withdraw as counsel for the defendant.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the nonparty respondent’s motion to withdraw (see, Dordal v Laces Roller Corp., 143 AD2d 727; see also, Cullen v Olins Leasing, 91 AD2d 537; Farkash v Williamsbridge Manor Nursing Home, 34 AD2d 908; McKelvey v Oltmann, 16 AD2d 957). Bracken, J. P., Brown, Kunzeman and Spatt, JJ., concur.